Citation Nr: 1451283	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1979 to August 1979.  He served over 20 years on active duty, to include service from August 1991 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2011, the Veteran submitted a notice of disagreement.  In September 2011, a Decision Review Officer (DRO) hearing was held.  At that time, the Veteran submitted a statement indicating that he was withdrawing the notice of disagreement as to the ratings assigned for sleep apnea, hernia scar, right thigh, bilateral knees, bilateral hips, and right carpal tunnel syndrome.  The appeal issues were listed as left ulnar neuropathy, degenerative joint disease of the spine, rectal stenosis, narcolepsy, hypertension, bilateral hand strain, and possible underpayment/wrong effective date.

In March 2012, the RO granted service connection for left hand strain and right hand strain.  As the benefits sought were granted, those issues were resolved and are not for consideration.  

In March 2012, the RO furnished a statement of the case addressing the following issues: evaluation for left ulnar neuropathy; evaluation for degenerative joint disease of the thoracolumbar spine; evaluation for rectal stenosis, residual of hemorrhoidectomy; evaluation for hypertension; service connection for narcolepsy; and whether an underpayment of benefits exists.  

In May 2012, the Veteran submitted a VA Form 9 wherein he indicated that he was appealing only the chronic back problems (degenerative joint disease of the thoracolumbar spine) and hypertension.  On review, those are the only issues for consideration.  

The Veteran was scheduled for a Central Office hearing in October 2013, but failed to report.  The Veteran has not asserted good cause for his failure to report and has not asked to reschedule the hearing.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

In his notice of disagreement, the Veteran reported that his degenerative joint disease was advancing into the cervical spine.  The Veteran appears to assert that this condition is part of the chronic back condition that he initially claimed.  Entitlement to service connection for a cervical spine condition has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veterans Benefits Management System (VBMS) and Virtual VA electronic folders have been reviewed.  They do not currently contain medical records.

The issue of entitlement to an initial rating greater than 10 percent for degenerative joint disease of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Evidence of record does not show diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more; however, the Veteran requires two medications to control blood pressure and resolving reasonable doubt in his favor, the disability picture more nearly approximates the criteria for a compensable rating.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for an initial 10 percent rating, and no more, for hypertension are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

By correspondence dated in March and July 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letters also provided notice how VA assigns disability ratings and effective dates.  The evaluation issue is a downstream issue and as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) have been met.  The Board further observes that the Veteran has been notified of the applicable rating criteria.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and post-service military treatment facility records.  The Veteran has not identified VA treatment.  The Veteran was provided a VA general medical examination in April 2010.  The record contains findings adequate for rating purposes and additional examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2014).  



Analysis

In July 2010, the RO granted service connection for hypertension and assigned a noncompensable rating effective October 1, 2009.  The Veteran disagreed with the assigned rating and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is evaluated as follows: diastolic pressure predominantly 130 or more (60 percent); diastolic pressure predominantly 120 or more (40 percent); diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more (20 percent); and diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control (10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records show a diagnosis of hypertension.  The Veteran was started on HCTZ in approximately June 2007.  Lisinopril was subsequently added.  

A March 2010 record from Dewitt Army Hospital shows a blood pressure reading of 150/111.  On stress test in April 2010, blood pressure changed from a baseline of 122/91 to 121/76.  

On VA general medical examination in April 2010, the Veteran reported that he was on HCTZ daily and Lisinopril twice daily, but the medication was still being adjusted.  Objectively, blood pressure readings were 131/92, 132/85, and 125/87.  On VA arteries and veins examination in November 2010, blood pressure was 150/80.  

In his notice of disagreement, the Veteran argued that he takes two different medications to control his blood pressure and his symptoms have progressively worsened and the medication is still being adjusted.  He questioned what his blood pressure would be without medication and whether the next step was to come off of his medication and be re-evaluated such that he could meet the standards for a 10 percent or greater rating.  

The Board has reviewed the medical evidence and does not find records showing diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  A history of diastolic pressure predominantly 100 or more is also not shown.  Notwithstanding, the Veteran has been on two hypertension medications since service and while his blood pressure is largely controlled, he reports continued fluctuations (e.g., 150/111 in March 2010).  The Board cannot ascertain with certainty what his blood pressure would be without the medications.  Accordingly, and resolving reasonable doubt in his favor, the Board finds that the disability picture more nearly approximates the criteria for a 10 percent rating.  

There is no evidence of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more and a rating greater than 10 percent is not warranted at any time during the appeal period.  See Fenderson. 

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code contemplates the Veteran's symptoms (elevated blood pressures) and higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), ), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to hypertension, the Veteran is service-connected for multiple additional disabilities and has a combined 100 percent schedular rating effective the date following discharge.  Under these circumstances, the Board finds no basis for considering the collective impact of the disabilities for extraschedular purposes.  Similarly, the Board finds no basis for inferring a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial 10 percent rating, and no more, is granted for hypertension subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In July 2010, the RO granted service connection for degenerative joint disease of the thoracolumbar spine and assigned a 10 percent rating effective October 1, 2009.  The Veteran disagreed with the rating and perfected this appeal.  

The Veteran underwent a VA general medical examination in April 2010.  Findings related to the thoracolumbar spine were documented at that time.  In his notice of disagreement, the Veteran essentially argues that VA is trying to limit his claim to degenerative joint disease and is not considering other findings.  

The Veteran was scheduled for a VA examination in October 2011 and reported for the examination.  The examiner, however, indicated that the Veteran declined the examination and did not wish to submit a claim for increase as there had been no change since the last evaluation.  

In his Form 9, the Veteran argued that he has repeatedly tried to get VA to look at the whole back and that he has additional symptoms (e.g., severe neuroforaminal stenosis and bilatereal facet arthritis).  He again argued that VA was limiting his claim and was not considering his whole spine.  He further stated that he has not been offered an examination of the items he is claiming.  

Under these circumstances, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2014).  The Veteran is advised that the purpose of the requested examination is to determine the current nature and severity of his service-connected thoracolumbar spine disability, to include whether there are any associated neurologic abnormalities.  

Concerning the Veteran's contentions that VA has not considered his whole spine, the Veteran is advised that he is service-connected for the thoracolumbar spine (low/upper back) and a claim for service connection for a cervical spine disorder (neck) is referred herein.  If the Veteran has additional disability that he wishes to claim, he should notify the RO in writing.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask him to identify any current VA, military treatment facility, or private treatment related to his thoracolumbar spine.  For each non-VA facility identified, the Veteran should submit a completed authorization for release of information.  All records obtained should be associated with the claims folder.

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his thoracolumbar spine disability.  The VBMS and virtual VA folders must be available for review, to the extent pertinent.

In accordance with the latest worksheets for rating spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any thoracolumbar spine disability.  All associated musculoskeletal and neurologic findings should be identified.  A complete rationale for any opinions expressed must be provided.  

3.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue of entitlement to an initial rating in excess of 10 percent for thoracolumbar spine disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


